     Case 1:20-cv-01655-DAD-EPG Document 17 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REBECCA JAMES,                                     No. 1:20-cv-01655-DAD-EPG
12                        Plaintiff,
13             v.                                        ORDER GRANTING STIPULATED
                                                         REQUEST FOR AN EXTENSION OF TIME
14    AGTAC SECURITY SERVICES, LLC, et
      al.,                                               (ECF No. 16)
15
                          Defendants.
16

17            On January 25, 2021, Plaintiff Rebecca James and Defendant Bruce Kiefer filed a

18   stipulation and proposed order to grant Defendant Kiefer an extension of time to respond to the

19   first amended complaint. (ECF No. 16). The filing parties—the stipulation was not signed by

20   Defendant AGTAC Services, LLC—state that Defendant Kiefer recently retained new counsel

21   from his former employer’s insurer and the new counsel needs additional time to respond to the

22   first amended complaint. (Id.). The filing parties stipulate to a filing deadline of February 8, 2021.

23   (Id.).

24            At the outset, the Court notes that under Local Rule 143(a)(1), stipulations such as these

25   must be “in writing, signed by all attorneys or pro se parties who have appeared in the action and

26   are affected by the stipulation[.]” Defendant AGTAC Services, LLC has not signed the

27   stipulation. However, that party does not appear to be affected by this stipulation. Therefore, the

28   Court will recognize the stipulation. See Local Rule 143(a) (“Stipulations not in conformity with
                                                        1
     Case 1:20-cv-01655-DAD-EPG Document 17 Filed 01/25/21 Page 2 of 2


 1   these requirements will not be recognized unless necessary to prevent manifest injustice.”).

 2          Finding good cause, the Court grants the stipulated request. Accordingly, IT IS HEREBY

 3   ORDERED that Defendant Kiefer shall respond to the first amended complaint no later than

 4   February 8, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 25, 2021                           /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
